 

TARCHINI REAL ESTATE SA - Manno, Centro Galleria 3, further mentioned as
landlord and represented by Mrs. Alessandra Tarchini Marra and Mrs Giorgia
Tarchini Gygax (VAT # CHE-100.072.922)

 

 

 

 

and

 

 

 

 

NAIE NATURAL ALTERNATIVES INTERNATIONAL EUROPE SA –

 

Manno,

 

Centro Galleria 1, further mentioned as tenant, represented by Mr. Mark

 

LeDoux and Mr. Fausto Petrini (VAT # CHE-105.013.401)

 

 

 

 

enter the following

 

 

 

 

LEASE CONTRACT

 

 

 

 

1.

 

TARCHINI      REAL      ESTATE     SA     –     Manno,      lease     to
     NAIE      NATURAL ALTERNATIVES INTERNATIONAL EUROPE SA – Manno a surface of

 

8'153.39 sqm, located in the building Centro Galleria 1, Map 433 in Manno,
ground and first floors

 

 

2.

 

The leased surface is highlighted in yellow in the attached layouts, the areas
are identified as # 1, 2, 4, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18, 22, 25,
and 31.

 

 

3.

 

The tenant will use the areas as offices, laboratory, warehouse and production,
in agreement with the current regulations.

 

 

4.

 

The lease is effective as of July 01, 2019 for a 5-year duration having a
binding expiry on June 30, 2024. Nonetheless, if none of the parties will
terminate the lease on maturity by means of a written registered letter to

 

address to the landlord one year ahead, the lease shall be considered renewed
for a further period of one year.

 

 

 

 

LEASE

 

 

 

 

5.

 

The yearly lease is fixed at CHF 1’250’000.- (one million two hundred fifty
thousand/00 Swiss francs) VAT excluded, property expenses included, payable in
advance with quarterly settlements on January 01, April 01, July

01 and October 01 of every year.

 

 

Overdue settlements of the quarterly lease portions will be increased by an
interest rate of 7% (seven percent).

Upon 1 month delay of the lease portion payments, the landlord has the faculty
to initiate a legal recovery, being the present contract an acknowledgement of
indebtedness as per article 82 – LEF (National Law on Failure & Insolvency).

 

 

6.

 

The existing deposit # 550557-10 of CHF 45’103.70 executed on May 07, 2003 in
favor of the landlord at the Credit Suisse bank guarantees any subsequent duty
deriving from the present contract.

 

 

 

 

LEASE INDEXING

 

 

7.

 

The lease is index-linked. It will be yearly adjusted to the national cost of
living index with one-month notice.

Contract initial index: 336.20.

 

The first adjustment may occur on July 01, 2020.

 

 

8.

 

In the event the tenant, for whatever reason, would not leave the leased areas
at the contract termination date or at any extended date settled by the judge,
the tenant already agrees to pay to the landlord a lease equivalent to

 

150% of the last lease for the months the tenant will occupy the areas,

 

against the landlord’s will.

 

 

9.

 

All costs for lightening, power or whatever energy used in the leased areas

 

are at the tenant’s expenses.

 

 

10.

 

The lease includes the property expenses, as well as administration costs,
routine maintenance and operating expenses of the shared utilities.

 

 

The following expenses, costs or taxes are included in the lease:

 

 

-     Heating and air conditioning of the offices

 

-     Shared spaces lightening and powering

 

-     Shared spaces drinkable water

 

-     Sewage and cleansing

 

-     Gardening and maintenance of the shared areas

 

-     Snow removal

 

-     Cleaning of the shared spaces.

 

 

 

 

In the event the tenant’s activity would cause a high usage of heating or any
other utility, causing an increase in cost above the average, such costs will be
at the tenant’s expenses.

 

 

Beside the above mentioned expenses, the property expenses include all expenses
as stated in the “Catef” lease contract (Camera Ticinese dell’Economia Fondaria
= Tessin Association of the real estate owners).

 

 

11.

 

The landlord will insure the building against fire, whilst the tenant will
insure his properties stored in the leased areas against fire, water damages,
natural events etc.

 

MODIFICATIONS INTO THE LEASED AREAS

 

12.

 

The tenant is allowed to modify the leased areas at his own expenses and whereas
those modifications are necessary to his specific activity, previous written
agreement by the landlord.

 

 

13.

 

Upon lease contract termination, the leasehold improvements to walls and
building will remain the property of the landlord, with no obligation of
refunding from his side, in the event such modifications cannot be removed
without causing damages to the structure.

 

 

14.

 

The tenant will pay all costs such as electrical connections to the existing
central heating, power system, phone lines already installed in the leased
areas. The RASI certifications and all future controls to the electrical system,
as legally stated, are at his costs as well (Low tension regulations – OIBT).

 

 

 

 

All electric connections or installations in building Galleria 1 must be carried
out by contractors hired by Tarchini Real Estate SA.

 

 

The phone connections will be ruled by a separate contract between the landlord
and tenant. The tenant is not allowed to use external phone, fax, telex lines if
not connected to the Alcatel main switchboard.

 

 

Parking signals, logos, signs will be placed by the company SPM S.A. and costs
invoiced to the tenant. It is forbidden to place any type of panel, commercial,
logo without prior approval by the landlord.

 

DISPUTE AND LITIGATION

 

 

15.

 

Governing Law for any dispute, where not regulated by the present contract, is
the Pretura di Lugano (Court of Lugano).

 

 

 

 

16.

 

This contract is undersigned in two originals, one for each party.

 

 

 

 

IN WITNESS WHEREOF, Manno, September 03, 2018

 

 

 

 

The Landlord :     The Tenant :

 

 

TARCHINI REAL ESTATE SA     NAIE NATURAL ALTERNATIVES INT. EUROPE SA

 

 

 

 

/s/ Alessanda Tarchini Marra                           /s/ Mark LeDoux

---------------------------------------     ---------------------------------------------

 

 

/s/ Giorgia Tarchini Gygax                            /s/ Kenneth Wolf

---------------------------------------     ---------------------------------------------

 

 

 

 

TECHNICAL DESCRIPTION OF THE LEASED AREAS

 

NAIE NATURAL ALTERNATIVES INTERNATIONAL EUROPE SA BUILDING : Centro Galleria 1 –
Manno

 

FLOOR : Ground and first

 

 

REFERENCES : # 1, 2, 4, 5 ,6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18, 22, 25, 31

 

 

FINISHES :

 

 

The areas are let in their present state, except for the warehouse inner walls
that the landlord will dismantle at his expenses.

 

Manno, September 03, 2018

 

 

[tarchinimannofac1.jpg]

[tarchinimannofac2.jpg]